Orders denying jury issues affirmed. These are appeals from orders of the Probate Court denying motions for jury issues in the matter of the alleged will of Etta A. Partridge, late of Worcester, deceased. It is not now contended that there was error in denying the issue of due execution. The arguments of the contestants are now directed to the issue of sound mind *753and fraud or undue influence. Upon consideration of the statements of expected evidence in the light of established principles of law governing the framing of jury issues (including recognition of the element of discretion vested in the probate judge) we conclude that there was no error in the denial of these motions. Fuller v. Sylvia, 240 Mass. 49. Hannon v. Gorman, 296 Mass. 437.
E. F. Simpson & Nunziato Fusaro, for the contestants, submitted a brief.
W. L. Macintosh, for the proponent.